DETAILED ACTION
1.	Claims 1-4, and 7-19 have been presented for examination. 
	Claims 5 and 6 have been cancelled.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
	i)	Applicants argue that the prior art of record does not recite “the recommended parameters of the project characteristics relate to a dual flow injection and extraction system such that simultaneous injection and extraction of heat is accounted for…” Applicants specifically argue that “Representing multiple flow rates of a working fluid traveling through a cooling tower is significantly different from a dual flow injection and extraction system. A dual flow injection and extraction system allows for simultaneous injection and extraction of heat while the system is in use. The system may be extracting heat from one borehole while injecting heat into another borehole. Hamstra et al. '125 does not describe or teach an ability to do this nor does Hamstra et al. '125 account for the multiple interactions associated with a dual flow system, as recited by the presently pending claims. It is respectfully submitted that flow rate calculations do not equate to simultaneous injection and extraction of heat.” The Examiner responds that Hamstra [0027] recites “…In binary representation, it may be assumed that one flow rate may be represented by 000, a second by 001, a third by 010, a fourth by 011, a fifth by 100, a sixth by 101, a seventh by 110, and an eighth by 111.” The Examiner first notes that “such that simultaneous injection and extraction of heat is accounted for” represents an intended use and therefore is not afforded patentable weight. Further, the Hamstra reference is in fact tied to the system of heat exchange. See at least “[0041]… For example, the building peak cooling load may be lower than original determined in the design simulation process and, as a result, the desired temperatures of the geothermal heat exchanger will be different to allow optimal energy consumption.” See also paragraph 55 and 56. This in combination with recitation of multiple flows, seen in at least [0007] “The plurality of conditions can include a plurality of flow rates to or from the first or second potential thermal source or sink.” Further the Examiner notes the recitation on page 7 of an optimization technique to model the system which MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


4.	Claims 1-4, 7-11, 13-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Hamstra et al. U.S. Patent Publication No. 2016/0018125.

Regarding Claim 1: The reference discloses A thermal energy storage simulator system, comprising: 
a design tool having a user input, ([0065]-[0080], reciting various types of user input) constant parameters ([0061]-[0062], reciting various constants) and a recommendation output, the user input allowing a user to enter project characteristics, ([0065]-[0080], reciting various types of user input) the recommendation output creating a set of recommended parameters based upon the project characteristics provided by the user, ([0081]-[0082], automatic generation of neural net training and models reads on the recommendations as recited) the recommended parameters of the project characteristics relate to a dual flow injection and extraction system such that simultaneous injection and extraction of heat is accounted for, ([0027]…In binary representation, it may be assumed that one flow rate may be represented by 000, a second by 001, a third by 010, a fourth by 011, a fifth by 100, a sixth by 101, a seventh by 110, and an eighth by 111.” The Examiner notes that “such that simultaneous injection and extraction of heat is accounted for” represents an intended use and therefore is not afforded patentable weight) the design tool creating a saved set of system parameters; (“[0096] Transfer function and coefficients are stored in data files”)
a simulation analyzer in communication with the design tool such that the saved set of system parameters is transferred to the simulation analyzer, the simulation analyzer having an input for entering variables, ([0081]-[0082], automatic generation of neural net training and models reads on the recommendations as recited) the simulation analyzer creating a saved simulation; (“[0096] Transfer function and coefficients are stored in data files”)
an output tool in communication with the design tool and the simulation analyzer such that the saved set of system parameters and the saved simulation are transferred to the output tool, the output tool having an output for expressing the saved set of system parameters and the saved simulation to the user, the output tool having a database for generating and recording the simulation results. (“[0094] Convert performance arrays, transfer function and run schedules to data files (delimited text files) for use in Java module (automated process)”)

Regarding Claim 2: The reference discloses The thermal energy storage simulator system of claim 1 wherein the project characteristics include borehole dimensions and time parameters. ([0075]-[0080] and [0117])

Regarding Claim 3: The reference discloses The thermal energy storage simulator system of claim 1 wherein the set of recommended parameters includes bore field dimensions, ([0075]-[0080] and [0117]) number of boreholes ([0088]), number of zones, separation distance between boreholes, radius of boreholes and size of pipes in borehole. ([0075]-[0080])

Regarding Claim 4: The reference discloses The thermal energy storage simulator system of claim 2 wherein the borehole dimensions are adjustable to simulate a variable number of u-tubes within each borehole. ([0075]-[0080] and [0117] The Examiner notes that the borehole dimensions are adjustable since they are defined in the MATLAB input file. Further the recitation of “to simulate” represents an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, as noted above, then it meets the claim.)

Regarding Claim 7: The reference discloses The thermal energy storage simulator system of claim 6 wherein the input of the simulation analyzer accepts multiple inputs of heat information related to the injection and extraction systems. ([0065],[0070],[0078] represent some of the several heat parameters recited)

Regarding Claim 8: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input variables include inlet temperature and flow rate of the system. ([0070]-[0071])

Regarding Claim 9: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input variables vary between different portions of the modelled thermal energy storage system. (“[0035]… At step 401, the boundary conditions, e.g., minimum and maximum parameters (e.g., flow, temperature, and depth) for a borefield are defined.  At step 402, a detailed borefield model can be run through the 
boundary conditions to generate training data.  Previously known performance training data and the determined performance training data (step 403) can then be added to the neural network at step 404.  Similar steps can be taken with respect to the cooling tower (see steps 411-414).” The borefield and cooling tower represent different portions of the system)

Regarding Claim 10: The reference discloses The thermal energy storage simulator system of claim 1 wherein at least one of the recommended parameters being user adjustable within limits imposed by the project characteristics. (“[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 11: The reference discloses The thermal energy storage simulator system of claim 1 wherein the user input further accepting the project characteristics of heating demand, cooling demand, heat production capacity and ground thermal properties. (“[0035] As described above, the neural network optimization techniques (e.g., genetic algorithm optimization and particle swarm optimization) can be used to design a heating and cooling system, such as a system including a geothermal borefield, auxiliary heat sources or sinks, and/or geothermal heat pumps.”)

Regarding Claim 13: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input of the simulation analyzer accepting a dynamic input for the input variables from a second simulation source. (“[0005] (1) simulating energy use of a virtual heating and cooling system operating a first potential thermal source or sink under a plurality of conditions; (2) simulating energy use of the virtual heating and cooling system operating a second potential thermal source or sink under a plurality of conditions…”)

Regarding Claim 14: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input of the simulation analyzer accepting multiple inputs of heat information. ([0065],[0070],[0078] represent some of the several heat parameters recited)

Regarding Claim 16: The reference discloses The thermal energy storage simulator system of claim 1 wherein the output tool updates the design tool as the simulation is being executed. (“[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 19: The reference discloses The thermal energy storage simulator system of claim 1 wherein the output tool updates the simulation analyzer as the simulation is executed. (“[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra in view of Bagadi, Y. E. A., Gao, D. L., & Fadol, A. M. (2015). Finite element for simulating BHA-casing-rock interactions. Applied Mechanics and Materials, 723, 246-251. 

Regarding Claim 12: Hamstra does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the design tool uses a quadratic tetrahedron 3D finite element analysis to create the recommended parameters.
	However Bagadi discloses uses a quadratic tetrahedron 3D finite element analysis to create the recommended parameters. (Bottom of Page 248, “Procedures of the Finite Element Analysis….Meshing the BHA and Rock Brick: The BHA and drillstring were meshed into beam elements. Beam element types (B33) that provided in Abaqus/Explicit will be used because it is numerically difficult to compute the axial and shear forces in the beam by the usual finite element displacement method. For meshing the Rock use C3D10M (10-node modified quadratic tetrahedron).”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the quadratic tetrahedron 3D FEA of Bagadi for the system in Hamstra since it “is numerically difficult to compute the axial and shear forces in the beam by the usual finite element displacement method.” (Bagadi, Bottom of Page 248.)

6.	Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra.

Regarding Claim 15: Hamstra does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses the saved simulation data in a chart form.
	Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (“[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 

Regarding Claim 17: Hamstra does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses temperature and heat flow results in a chart form.
Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (“[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 

Regarding Claim 18: Hamstra does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses temperature and heat flow results in a graphical form.
Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (“[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. 	All Claims are rejected.		

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



February 11, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128